DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 9/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020, 7/20/2021 and 11/16/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29, 36, 39, 41-43, 47, 48, 50-52, 56 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flammang (US 6,889,093).
Regarding claims 27 and 28, Flammang discloses an electrical lead for implantation in a patient (see abstract). A distal portion as seen in figures 1a-1d and 5a-5c comprises electrodes 32, 32’, 32”, 24 for generating defibrillation or pacing energy for biological tissue of a patient and a proximal portion coupled to the distal portion configured to engage a controller/defibrillator that generates the therapeutic energy (Col. 4, line 57-Col. 5, line 15). The distal portion is configured to split apart into sub-portions 14 and 16 that travel in opposite directions during implantation into the patient (see abstract, Col. 3, lines 30-43, figures 5-6).
Regarding claim 29, Flammang discloses that each sub-portion is at least 5 cm in length, thus the combined length includes at least 6 cm (Col. 6, lines 43-47).
Regarding claims 36, 39 and 41, Flammang discloses that the sub-portions are flexible to bend, and are biased either by a spring or by shape memory material to bend in a certain direction when the sub-portions exit delivery system 80 (figures 6-7 and Col. 7). Clearly, if enough resistance were applied, the distal ends of the sub-portions could change course when traveling through the body. The spring and/or shape memory material would bias the sub-portions in particular directions (i.e., away or towards each other).
Regarding claim 42, figure 7 shows the sub-portions moving in opposite directions in response to the shape-memory material being heated to at least the temperature of the body (Col. 7, lines 55-68).
Regarding claim 47, the electrodes can be wrapped (figure 5c and Col. 6, lines 48-58).
Regarding claim 48, the shape of the sub-portions shown in figures 6a-6c is considered a rectangular prism as defined in par 0159 of the applicant’s original specification (i.e., with rounded edges and two parallel planar surfaces)
Regarding claim 56, a central pacing electrode 24’ extends between the sub-portions (see figure 1b and Col. 5, lines 10-15).
Regarding claims 43, 50-52 and 68, the annotated figure below shows an acute angle between the sub-portions and the axis of the proximal portion. Furthermore, the rectangle identifies wrapped electrodes on a proximal part of the distal portion of the lead that extend in parallel (i.e., the same) direction. The electrodes can be used to defibrillate or pace, as desired by the user (i.e., there is no structural different between a pacing electrode and a defibrillation electrode). Finally, the wrapped electrodes on the straight portion have grooves between the coils.

    PNG
    media_image1.png
    664
    597
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 35 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,076,012 (fig. 56-58) and US 4,664,120 (figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792